Citation Nr: 1046929	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2008 rating decision in which the RO granted service 
connection for PTSD and assigned an initial rating of 30 percent, 
effective November 30, 2005.  In April 2008, the Veteran filed a 
notice of disagreement (NOD) with the assigned disability rating.  
A statement of the case (SOC) was issued in December 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2009.

In August 2010, the Board remanded the claim on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in an October 2010 
supplemental SOC (SSOC)) and returned the matter to the Board for 
further consideration.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
rating for already service-connected disability.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A May 2010 letter informed him 
that the requested hearing was scheduled for July 2010.  However, 
in correspondence received in July 2010, the Veteran cancelled 
his hearing request.

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the November 30, 2005 effective date of the grant of 
service connection, the Veteran's psychiatric symptomatology has 
included, primarily, avoidance, hypervigilance, intrusive 
thoughts, nightmares, difficulty sleeping, social isolation, and 
chronic passive thoughts of death; collectively, these symptoms 
suggest occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of an initial 50 percent rating for PTSD, 
from November 30, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection for PTSD.  After the award of a service connection, 
and the Veteran's disagreement with the initial rating assigned, 
the December 2008 SOC and January 2010 and October 2010 SSOCs set 
forth the criteria for ratings for PTSD (which, in part, suffices 
for Dingess/Hartman).  Moreover, a December 2007 post-rating 
letter provided notice to the Veteran regarding what information 
and evidence was needed to substantiate the claim for a higher 
initial rating for PTSD, as well as what information and evidence 
must be submitted by a Veteran and what information and evidence 
would be obtained by VA.  These letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  The letter also provided the Veteran with 
general information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, and opportunity for 
the Veteran and his representative to respond, the RO 
readjudicated the claim for a higher initial rating, as reflected 
in the August 2010 and October 2010 SSOCs.  Hence, the Veteran is 
not shown to be prejudiced by the timing of post-adjudication 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records, and the reports of October 2006 and 
December 2009 VA-contract examinations.  Also of record and 
considered in connection with this matter are various written 
documents provided by the Veteran, and by his representative, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record on the claim for PTSD is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

The initial, 30 percent rating for the Veteran's PTSD has been 
assigned pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in a 
General Rating Formula for evaluating psychiatric disabilities 
other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence in light of the above, the 
Board finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for a 50 percent rating, but no 
higher, have been met since the effective date of the grant of 
service connection (November 30, 2005).

In April 2006, the Veteran underwent a private examination for 
his PTSD.  The Veteran reported a good relationship with his 
spouse and children.  The Veteran reported sleep disturbances, 
increased startle response, crying spells, irritation, social 
withdrawal, and nightmares.  Suicidal and homicidal ideations 
were denied.  The Veteran complained of feeling detached from 
others and very distant, difficulty concentrating, and a loss of 
interest in activities.  The psychologist noted that the Veteran 
presented with symptoms of PTSD and severe depression.  He 
expressed feelings of punishment and failure associated with his 
past mistakes and the affect military service had on his lack of 
motivation to pursue his goals.  He was very quick-tempered and 
irritable.  The Veteran was diagnosed with moderate recurrent 
major depressive disorder and PTSD, and he was assigned a GAF 
score of 52 for both disabilities.

In October 2006, the Veteran was afforded a VA-contract 
examination.  The Veteran reported recurrent recollections with 
avoidance of crowds with some paranoia and panic attacks, 
nightmares, hypervigilance, and avoidance of any war movies or 
news.  The Veteran had the feeling of the traumatic event, 
recurring intense distress at exposure to similar events, and 
physiological reactivity to these cues.  The Veteran had a sense 
of a foreshortened future and markedly diminished interest in 
participating in most group activities.  He demonstrated a 
restricted range of affect.  The Veteran reported difficulty 
staying asleep, irritability, exaggerated startle reflex, 
difficulty concentrating, and hypervigilance.

On mental status examination, the Veteran was oriented normally.  
Appearance, hygiene, and behavior were appropriate.  Mood and 
affect showed evidence of anxiety and depression.  The Veteran 
was also depressed because his wife was suffering from dementia 
and was limited in her functioning.  The Veteran had normal 
concentration.  Weekly panic attacks were reported, which 
occurred when the Veteran was excited or impatient.  The Veteran 
reported paranoia, but denied delusions, hallucinations, or 
obsessional rituals.  Thought processes were otherwise normal.  
Judgment and abstraction were normal.  Memory was slightly 
impaired with forgetting names, directions, and recent events.  
Suicidal and homicidal ideation were denied.  The Veteran was 
diagnosed with PTSD and unrelated depression.  A GAF score of 50 
was assigned.  

The Veteran was afforded another VA examination in December 2009.  
The Veteran reported suffering from continued survivor's guilt.  
He had recurrent, intrusive memories of Korea that occurred at 
least five days a week.  The Veteran had difficulty sleeping at 
night and weekly nightmares.  The Veteran reported a racing heart 
if he watched anything related to combat on television.  The 
Veteran noted that he was much more withdrawn than ever.  He did 
not enjoy socializing at church or being active in town politics.  
He felt more withdrawn from others, including his family.  The 
Veteran had a depressed mood, a sense of a foreshortened future, 
and a sense of hopelessness and helplessness.  Irritability and 
anger problems were noted.  The Veteran had very poor 
concentration, and was very hypervigilant, especially at night.  
The Veteran was on medication, but this did not produce a 
reduction in his symptoms.

On mental status examination, the Veteran was a reliable 
historian.  He was fully oriented to time, place, person, and 
purpose.  His appearance and hygiene were appropriate, behavior 
was grossly appropriate, and eye contact was good.  Mood and 
affect were abnormal.  The Veteran had a flattened affect and a 
depressed mood.  Depression was near continuous but did not 
affect his ability to function independently, but it did cause 
him to have some passive thoughts of death.  The Veteran had 
periods of irritability.  Communications were grossly normal, and 
his speech was normal.  Concentration was poor.  The Veteran 
denied panic attacks, hallucinations, delusions, and obsessional 
rituals.  Thought processes were normal.  His judgment and 
abstract thinking were both intact.  The Veteran had mild memory 
difficulties.  He had chronic, passive thoughts of death, but no 
active suicidal or homicidal ideations.

The Veteran was diagnosed with chronic PTSD.  The psychiatrist 
found that the Veteran had occasional interference in performing 
activities of daily living due to his poor interest and poor 
effort.  He had difficulty in establishing and maintaining 
effective work and school relationships due to his lack of 
interest and his feeling withdrawn.  The Veteran was assigned a 
GAF score of 50.

VA treatment records from August 2008 through August 2010 reflect 
that the Veteran's depression increased due to problems with his 
wife's Alzheimer's disease.  In February 2010, the Veteran 
reported hallucinations and suicidal ideation due to his 
increasing depression.  The Veteran had increasing anxiety about 
his ability to care for his wife.  The frequency of his 
nightmares had increased, as well as flashbacks.  He was assigned 
a GAF score of 51.  In March 2010, the Veteran reported becoming 
more depressed over the last year, stating that he would end his 
life if he did not have to care for his wife.  He was his wife's 
main caretaker.  The Veteran reported being more withdrawn, 
crying more often, and thinking of killing during the war.  The 
Veteran was diagnosed with chronic PTSD and severe major 
depressive disorder, and assigned a GAF score of 40.  In June 
2010, the Veteran had no suicidal or homicidal ideations, as well 
as no evidence of paranoia, delusions, or hallucinations.  The 
Veteran was feeling better.  The Veteran was diagnosed with PTSD 
and severe major depressive disorder, and assigned a GAF score of 
40.  In August 2010, the Veteran presented to the VA clinic and 
complained of increased depression and exhaustion.  He continued 
to be his wife's primary caretaker and wondered how he could take 
care of her.  He was worried that he could not take care of her 
because of his hip problem and diabetes.  Suicidal and homicidal 
ideations were denied, with no evidence of paranoia, delusions, 
or hallucinations.  The Veteran was again diagnosed with PTSD and 
severe major depressive disorder, and assigned a GAF score of 40.

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence cited above reflects a diagnosis of major 
depressive disorder.  Where it is not possible to distinguish the 
effects of nonservice-connected conditions from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
However, as discussed below, although the assigned GAF scores 
encompassed both disabilities, some VA examiners were able to 
separate the Veteran's PTSD symptomatology from that related to 
his major depressive disorder.

Collectively, the pertinent evidence of record reflects that the 
Veteran's PTSD has been manifested by avoidance, hyperarousal, 
intrusive thoughts, nightmares, difficulty sleeping, 
irritability, social isolation, and passive thoughts about death.  
A 50 percent rating is specifically supported by the findings of 
the December 2009 VA-contract examination, where the Veteran's 
was described as having difficulty in establishing and 
maintaining effective work and school relationships.  The VA-
contract examiners assigned GAF scores of 50 in October 2006 and 
December 2009, which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, and the private examining psychologist assigned a 
GAF score of 52 in February 2009, indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  

Taken together, as well as the other mental health evidence of 
record, reasonably establish that the Veteran's symptoms result 
in occupational and social impairment with reduced reliability 
and productivity.

While the medical evidence does not reflect such symptomatology 
as circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of long-term memory, impaired 
judgment, or impaired abstract thinking, the Board emphasizes 
that the symptoms noted in the rating schedule are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Thus, although not all of the listed symptoms compatible with a 
50 percent rating have been demonstrated in this case, the Board 
concludes that the type and degree of symptomatology contemplated 
for a 50 percent rating appear to be demonstrated.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 
38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board 
finds that the criteria for an initial 50 percent rating for PTSD 
are met.

At no point, however, has the Veteran's PTSD met the criteria for 
at least the next higher, 70 percent, rating.  As noted above, 
under the General Rating Formula, the 70 percent rating is 
warranted when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Here, while the Veteran has expressed some thoughts about death 
and severe depression, these difficulties have been ascribed by 
medical professionals to be more related to his diagnosis of 
severe major depressive disorder (due to his wife's health 
problems and unrelated to PTSD) than to PTSD.  Notably, the 
Veteran maintains his role as the primary provider for his wife, 
who suffers from Alzheimer's dementia.  On December 2009 VA-
contract examination, the Veteran's PTSD symptoms were found to 
cause only occasional interference in performing activities of 
daily living.  Although the Veteran also has shown difficulty in 
establishing social relationships, the competent medical evidence 
reflects that he appears to have a good relationship with his 
family.

The Board also finds that none of the assigned GAF scores, alone, 
provides a basis for assignment of any higher rating for the 
Veteran's service-connected PTSD.  The assigned GAF scores of 
record are 52 (in April 2006), 50 (in October 2006 and December 
2009), 51 (in February 2010), and 40 (in March 2010, June 2010, 
and August 2010).

Under the DSM-IV, GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
Scores ranging from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.

The GAF scores of 52 and 51 clearly reflects even less impairment 
than that contemplated in the current 50 percent rating.  While 
the lowest GAF scores of 40 seems to suggest more significant 
impairment than what is contemplated in the initial 50 percent 
rating assigned, the Board notes that in the March 2010, June 
2010, and August 2010 VA treatment records (where these scores 
were given), the social worker and physician's assistant provided 
one GAF score, which encompassed the Veteran's service-connected 
PTSD and his symptoms related to his nonservice-connected severe 
major depressive disorder.  VA treatment records reflect that the 
Veteran sought the appointments for depression as a caretaker for 
his wife with Alzheimer's.  Due to the anxiety relating to his 
wife's worsening condition, and some complaints of increased 
nightmares and sleep disruption, the social worker and 
physician's assistant assigned GAF scores of 40.  While the 
Veteran did report an increase in nightmares and sleep 
disturbances, these symptoms were considered in assigning a 
higher, 50 percent, rating.  Notably, the Veteran did not report 
any symptoms of, or equivalent in severity to, suicidal ideation, 
hallucinations, or panic attacks specifically related to his 
PTSD.  The Board finds that a more accurate GAF score for the 
Veteran's service-connected PTSD was provided, for example, in 
December 2009, where the examining psychiatrist only discussed 
the Veteran's PTSD and provided a GAF score solely related to his 
service-connected disability.

In determining that the criteria for a 70 percent rating for the 
Veteran's psychiatric symptoms shown are not met, the Board again 
notes that it has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating. The Board has 
not required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  See 
Mauerhan, 16 Vet. App. 436.

As a final point, the Board notes that, the Veteran's own 
assertions, advanced in various written statements, have been 
considered.  However, the Board finds that the assertions made in 
support of his claim for higher rating are not entitled to more 
weight than the objective findings rendered by trained medical 
professionals in evaluating the Veteran's PTSD, to include the 
findings of the various VA examiners.  See 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
As indicated above, the persuasive medical evidence (which 
considered and discussed the Veteran's own assertions of 
symptomatology), as well as the Veteran's lay statements, 
indicates that the Veteran's PTSD symptomatology is consistent 
with the assigned 50 percent rating.

Under the circumstances of this case, the Board finds that, 
although not all of the listed symptoms compatible with a 50 
percent rating have been demonstrated in this case, the Board 
concludes that the type and degree of symptomatology contemplated 
for a 50 percent rating appear to be demonstrated.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 
38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board 
finds that the criteria for an initial 50 percent rating, but no 
higher, for PTSD are met.  As the criteria for the next higher, 
70 percent, rating are not met, it follows that the criteria for 
an even higher rating (100 percent) likewise are not met.

The Board has favorably applied the benefit-of-the doubt doctrine 
in determining that the criteria for a 50 percent initial rating 
are met, but finds that the preponderance of the evidence is 
against assignment of a rating in excess of 50 percent.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 50 percent rating for PTSD, from November 30, 1995, is 
granted, subject to the legal authority governing the payment of 
compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


